Opinion issued September 10, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00430-CV
                            ———————————
                      BRANDI HAGGERTON, Appellant
                                         V.
                              DANNY LE, Appellee



                On Appeal from the County Court at Law No. 1
                             Bell County, Texas
                        Trial Court Case No. 88872


                          MEMORANDUM OPINION

      Appellant, Brandi Haggerton, has failed to timely file a brief. Appellant’s

brief was due by July 31, 2019. See TEX. R. APP. P. 38.6(a) (governing time to file

appellant’s brief). On August 15, 2019, the Clerk of this Court notified appellant

that this appeal was subject to dismissal for want of prosecution, unless she filed a
brief or a motion for an extension of time to file a brief by August 26, 2019. See

TEX. R. APP. P. 38.8(a) (governing failure of appellant to file brief), 42.3(b)

(allowing involuntary dismissal of case). To date, appellant has not filed a brief or

a motion for an extension of time.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss




                                         2